Citation Nr: 0704128	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for thyroid dysfunction 
secondary to Graves disease, incurred as a result of exposure 
to herbicide agents.

2.  Entitlement to service connection for opthalmopathy 
secondary to Graves disease, incurred as a result of exposure 
to herbicide agents.


REPRESENTATION

Appellant represented by:	Brooks M. McDaniel


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2000 and August 2001 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for 
thyroid dysfunction and opthalmopathy secondary to Graves 
disease, incurred as a result of exposure to herbicide 
agents.  In July 2006, the veteran testified before the Board 
at a hearing that was held at the RO.

In a July 2006 statement, the veteran raised new claims of 
entitlement to service connection for diabetes mellitus, 
secondary to exposure to herbicide agents, for service 
connection for hypertension, secondary to diabetes mellitus 
and/or post-traumatic stress disorder, and for an earlier 
effective date of service connection for post-traumatic 
stress disorder.  These claims are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's thyroid dysfunction is secondary to Graves 
disease, which, as likely as not, was incurred as a result of 
exposure to herbicide agents in service.

2.  The veteran's opthalmopathy is secondary to Graves 
disease, which, as likely as not, was incurred as a result of 
exposure to herbicide agents in service.



CONCLUSIONS OF LAW

1.  Thyroid dysfunction secondary to Graves disease is 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  Opthalmopathy secondary to Graves disease is proximately 
due to or the result of exposure to herbicide agents.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  The veteran's Graves disease and related 
disorders (hypothyroidism and opthalmopathy) are not 
conditions subject to presumptive service connection.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Graves disease, hypothyroidism, and opthalmopathy, however, 
are not among these diseases.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  An 
appellant, however, is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty in Vietnam for approximately one year during the 
applicable time period.  Thus, he will be afforded the 
presumption of exposure to Agent Orange.  However, the 
veteran has not been diagnosed with a disease that has been 
shown to have a positive association with exposure to 
herbicides, and service connection as secondary to exposure 
to Agent Orange is therefore not warranted on a presumptive 
basis.  See  38 C.F.R. § 3.309(e).   

The veteran, however, has submitted evidence establishing 
proof of actual direct causation, and the Board accordingly 
finds that he is entitled to service connection for both 
thyroid dysfunction and opthalmopathy secondary to Graves 
disease.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  In a July 2006 letter, the veteran's private 
physician opined that the veteran's Graves disease, which 
resulted in his current diagnoses of hypothyroidism and 
opthalmopathy, was as likely as not caused by exposure to 
Agent Orange.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the July 2006 positive nexus supplied 
by the veteran's private physician supports the veteran's 
claims, and there is no evidence to the contrary on any issue 
relevant to entitlement to service connection.  As the 
veteran's Graves disease has been determined to be, as likely 
as not, related to exposure to herbicide agents, and the 
veteran's current diagnoses of thyroid dysfunction and 
opthalmopathy are related to his Graves disease, the Board 
finds that service connection for both thyroid dysfunction 
and opthalmopathy is warranted.

As the preponderance of the evidence is in favor of the 
claim, service connection for thyroid dysfunction and 
opthalmopathy, each secondary to Graves disease, incurred as 
a result of exposure to herbicide agents, is warranted.  The 
benefit-of-the-doubt rule has been considered in making this 
decision. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.







ORDER

Service connection for thyroid dysfunction secondary to 
Graves disease, incurred as a result of exposure to herbicide 
agents, is granted.

Service connection for opthalmopathy secondary to Graves 
disease, incurred as a result of exposure to herbicide 
agents, is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


